                Case: 19-12521   Doc: 290    Filed: 07/12/19   Page: 1 of 39



Dated: July 12, 2019

The following is ORDERED:




               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA
____________________________________________ x
                                             :
In re                                        :            Chapter 11
                                             :
WHITE STAR PETROLEUM HOLDINGS, LLC,          :            Case No. 19-12521-JDL
et al., 1                                    :
                                             :            Jointly Administered
                             Debtors.        :
____________________________________________ x

            ORDER (A) APPROVING BID PROCEDURES FOR SALE OF
             DEBTORS’ ASSETS, (B) APPROVING STALKING HORSE
           BID PROTECTIONS, (C) SCHEDULING AUCTION FOR, AND
    HEARING TO APPROVE, SALE OF DEBTORS’ ASSETS, (D) APPROVING FORM
       AND MANNER OF NOTICES OF SALE, AUCTION AND SALE HEARING
      AND (E) APPROVING ASSUMPTION AND ASSIGNMENT PROCEDURES


1
    The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer
    identification numbers are: White Star Petroleum Holdings, LLC (0575) (“WSTR
    Holdings”), White Star Petroleum, LLC (0977) (“WSTR”), White Star Petroleum II, LLC
    (4347) (“WSTR II”), White Star Petroleum Operating, LLC (5387) (“WSTR Operating”) and
    WSP Finance Corporation (9152) (“WSP Finance” and together with WSTR Holdings,
    WSTR, WSTR II and WSTR Operating, the “Debtors”). The Debtors’ corporate
    headquarters is located at 301 N.W. 63rd Street, Suite 600, Oklahoma City, OK 73116.

{S516602;}
SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 2 of 39




                Upon the motion (the “Motion”) 2 of White Star Petroleum Holdings, LLC and

certain of its affiliated debtors and debtors-in-possession (collectively, the “Debtors”), for entry

of an order (this “Bid Procedures Order”), pursuant to sections 105(a), 363, 365, 503 and 507 of

the Bankruptcy Code, rules 2002, 6004, 6006, 9007, 9008 and 9014 of the Bankruptcy Rules,

and Local Bankruptcy Rules 2002-1, 6004-1, 6006-1 and 9006-1, (a) approving the Bid

Procedures, substantially in the form attached hereto as Exhibit 1, (b) authorizing the Debtors to

grant the Bid Protections in accordance with the terms and conditions set forth in the Bid

Procedures, (c) scheduling the Auction and the Sale Hearing, (d) approving the form and manner

of notices of sale, Auction and Sale Hearing and (e) approving the Assumption and Assignment

Procedures; and the Court having reviewed and considered the Motion; and the Court having

held a hearing on the Motion (the “Bid Procedures Hearing”); and upon all of the proceedings

had before the Court; and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY FOUND AND DETERMINED THAT: 3

                A.     The Court has jurisdiction to consider the Motion pursuant to 28 U.S.C.

§§ 157 and 1334 and rule 81.4(a) of the Local Civil Rules of the United States District Court for

the Western District of Oklahoma. This matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409 and this Court may issue a

final order on the Motion consistent with Article III of the United States Constitution.

                B.     The Debtors’ proposed notice of the Motion, the Bid Procedures, the Bid

Procedures Hearing and the proposed entry of this Bid Procedures Order is (i) appropriate and

reasonably calculated to provide all interested parties with timely and proper notice, (ii) in

2
    Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them
    in the Motion.
3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be
    construed as findings of fact to the fullest extent of the law. See Fed. R. Bankr. P. 7052.

{S516602;}                                      -2-
SC1:4964143.1
                Case: 19-12521      Doc: 290       Filed: 07/12/19      Page: 3 of 39




compliance with all applicable requirements of the Bankruptcy Code, the Bankruptcy Rules and

the Local Bankruptcy Rules and (iii) adequate and sufficient under the circumstances of the

chapter 11 cases, and no other or further notice is required. A reasonable opportunity to object

or be heard regarding the relief granted by this Bid Procedures Order has been afforded to all

interested persons and entities, including, but not limited to, the Sale Notice Parties.

                C.     The Bid Procedures are fair, reasonable and appropriate. The Debtors

have demonstrated a compelling and sound business justification for the Court to enter this Bid

Procedures Order and such compelling and sound business justification, which was set forth in

the Motion and on the record at the Bid Procedures Hearing, are incorporated herein by reference

and, among other things, form the basis for the findings of fact and conclusions of law set forth

herein.

                1.     If the Debtors enter into one or more stalking horse purchase agreement(s)

with Stalking Horse Bidder(s) and grant to such Stalking Horse Bidder(s) the Bid Protections

(including a break-up fee and expense reimbursement amount) on the conditions set forth in the

Bid Procedures, such Bid Protections will be (i) an actual and necessary cost of preserving the

Debtors’ estates, within the meaning of sections 503(b) and 507(a) of the Bankruptcy Code,

(ii) reasonably tailored to encourage, rather than hamper, bidding for the Assets, by providing a

baseline of value, increasing the likelihood of competitive bidding at the Auction, and facilitating

participation of other bidders in the sale process, thereby increasing the likelihood that the

Debtors will receive the best possible price and terms for the Assets, (iii) commensurate with the

real and substantial benefits conferred upon the Debtors’ estates and stakeholders and all parties

in interest by the Stalking Horse Bidder(s), (iv) a material inducement for, and conditions

necessary to, ensure that the Stalking Horse Bidder(s) will continue to pursue its/their proposed



{S516602;}                                      -3-
SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 4 of 39




agreement to purchase the Assets and (v) fair, reasonable and appropriate in light of the size and

nature of the sale, the commitments that have been made, the efforts that have been and will be

expended by the Stalking Horse Bidder(s), and the Stalking Horse Bidder(s)’s lost opportunities

resulting from the time spent pursuing such transaction.

                 D.    The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Bid Procedures Order is in the best interests of the

Debtors and their estates, creditors, interest holders and all other parties-in-interest.

                 E.    The Bid Procedures comply with the requirements of Local Bankruptcy

Rule 6004-(1).

                 F.    The form and manner of notices to be delivered pursuant to the Noticing

Procedures, including the Sale Notice attached hereto as Exhibit 2, are (i) reasonably calculated

to provide all interested parties with timely and proper notice; (ii) in compliance with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local

Bankruptcy Rules and (iii) adequate and sufficient under the circumstances of the chapter 11

cases.

                 G.    The Assumption and Assignment Procedures and the Initial Assignment

Notice, attached hereto as Exhibit 3, comply with the requirements of Local Bankruptcy Rule

6006-1, and are reasonably calculated to provide each Counterparty to the Assumed Debtor

Contracts with proper notice of (a) the potential assumption and assignment of such Assumed

Debtor Contracts by the Successful Bidder(s) and (b) the requirement that each such

Counterparty assert any objection to the proposed Cure Amount prior to the Contract Objection

Deadline or otherwise be barred from asserting claims arising from events occurring following

assumption and assignment of such Assumed Debtor Contracts.



{S516602;}                                      -4-
SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 5 of 39




                IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                1.     The relief requested in the Motion is hereby granted to the extent set forth

herein.

                2.     Objections. All objections to the Motion solely as it relates to the relief

granted by this Bid Procedures Order that have not been adjourned, withdrawn or resolved are

overruled in all respects on the merits.

                3.     Bid Procedures. The Bid Procedures are approved and fully incorporated

into this Bid Procedures Order. The Debtors are authorized, but not directed, to solicit, qualify

and accept bids in conformity with the Bid Procedures, to exclude late bids or bids that do not

comply with the Bid Procedures, and otherwise to act in accordance therewith.

                4.     Noticing Procedures. The Noticing Procedures as set forth in this Bid

Procedures Order and the Motion, including the form of Sale Notice attached hereto as Exhibit 2,

are hereby approved. Within five business days after entry of this Bid Procedures Order, or as

soon as reasonably practicable thereafter, the Debtors are authorized to serve the Sale Notice by

first-class mail upon the Sale Notice Parties. On or about the same date, the Debtors are

authorized to publish the Sale Notice on the Case Information Website. Service of the Sale

Notice on the Sale Notice Parties and publication thereof in the manner described in the Bid

Procedures Order constitutes good and sufficient notice of the Auction, the Sale Hearing and the

Debtors’ proposed sale of the Debtors’ assets free and clear of liens, claims, interests and

encumbrances, pursuant to Bankruptcy Code section 363(f). No other or further notice is

required.

                5.     Bid Deadlines. Preliminary Bids must be received by 12:00 p.m.

(Central Daylight Time) on July 17, 2019, and Required Bid Documents must be received



{S516602;}                                      -5-
SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 6 of 39




by 12:00 p.m. (Central Daylight Time) on August 20, 2019; provided that the Debtors may

extend the Preliminary Bid Deadline or the Bid Deadline without further order of the Court.

                6.     Stalking Horse Protections. At any time after the Preliminary Bid

Deadline and prior to the Auction, the Debtors are authorized to agree to pay the Stalking Horse

Bidder a cash break-up fee equal to up to 3.0% of the value of the consideration to be paid by the

Stalking Horse Bidder and may further agree to reimburse the reasonable expenses of the

Stalking Horse Bidder in an amount up to $250,000 (together, the “Bid Protections”); provided

that if the Stalking Horse Bid has not been approved by each of the DIP Agent and the Official

Committee of Unsecured Creditors (the “Committee”), either the DIP Agent or the Committee,

as applicable, may object to such Bid Protections within seven calendar days after notice of the

selection of the Stalking Horse Bid. If such a timely objection to the Bid Protections is filed, the

Debtors shall schedule a hearing as soon as reasonably practical seeking approval of the Bid

Protections. If there is no such objection to the Bid Protections prior to such objection deadline,

the Bid Protections will be authorized hereby, and may be paid, without further action or order

by the Court. Any such Bid Protections which are agreed for the benefit of a Stalking Horse

Bidder in accordance herewith shall constitute allowed superpriority administrative expense

claims arising in the Debtors’ chapter 11 cases under sections 503(b), 507(a)(2) and 507(b) of the

Bankruptcy Code.

                7.     Credit Bid. The Secured Parties shall be entitled to credit bid some or all

of their claims at the Auction pursuant to section 363(k) of the Bankruptcy Code only in

accordance with the Bid Procedures. Any credit bid that fails to comply with the Bid Procedures

is hereby excluded for cause absent further order of the Court.




{S516602;}                                      -6-
SC1:4964143.1
                Case: 19-12521       Doc: 290      Filed: 07/12/19      Page: 7 of 39




                8.     Auction. In the event the Debtors receive, on or before the Bid Deadline,

one or more Qualified Bids, the Debtors are authorized to conduct an Auction in accordance with

the Bid Procedures.

                9.     Cancellation of Auction. If the Debtors receive no more than one

Qualified Bid on or prior to the Bid Deadline with respect to any Asset(s), the Debtors are

authorized to cancel the Auction and seek approval of the sole Qualified Bid.

                10.    Sale Objections. Objections to the sale must (a) be in writing, (b) state,

with specificity, the legal and factual bases thereof, (c) be filed with the Court by no later than

seven days prior to the Sale Hearing at 4:00 p.m. (Central Daylight Time) and (d) be served upon

each of the following: (i) the Honorable Janice D. Loyd, United States Bankruptcy Judge; (ii) the

Office of the United States Trustee for the Western District of Oklahoma; (iii) proposed counsel

to the Debtors; (iv) counsel to the agent of the Debtors’ prepetition first lien lenders; (v) counsel

to the Debtors’ prepetition second lien lender; (vi) counsel to the DIP Agent; (vii) counsel to the

Committee; (viii) all parties requesting notice in these chapter 11 cases pursuant to Bankruptcy

Rule 2002; and (ix) any party that has appeared in the involuntary proceeding pending against

White Star Petroleum, LLC (collectively, the “Objection Notice Parties”) so as to be actually

received no later than the Sale Objection Deadline.

                11.    Sale Hearing. The Sale Hearing shall be held in the United States

Bankruptcy Court for the Western District of Oklahoma, 2nd Floor Courtroom, 215 Dean A.

McGee Avenue, Oklahoma City, OK 73103, on September 12, 2019 at 9:30 a.m. (Central

Daylight Time) or such other date and time to be determined by the Debtors; provided, however,

that the Sale Hearing may be continued, accelerated or adjourned by the Debtors by an

announcement at a hearing before this Court or by filing a notice on this Court’s docket.



{S516602;}                                       -7-
SC1:4964143.1
                Case: 19-12521   Doc: 290      Filed: 07/12/19     Page: 8 of 39




                12.   Assumption and Assignment Procedures. The following assumption and

assignment procedures (the “Assumption and Assignment Procedures”) are hereby approved:

                      a.    Following the Bid Deadline, the Debtors are authorized to file with
                            the Court and serve by first-class mail a notice (the “Initial
                            Assignment Notice”) on each counterparty (a “Counterparty”) to
                            those certain executory contracts and unexpired leases that the
                            Debtors wish to assume and assign in connection with the sale
                            (each, an “Assumed Contract”).

                      b.    The Initial Assignment Notice served on a Counterparty shall
                            (i) identify each Assumed Contract then applicable to such
                            Counterparty, (ii) set forth the proposed amount (the “Cure
                            Amount”) necessary to cure any default under the relevant
                            Assumed Contract pursuant to section 365 of the Bankruptcy Code
                            and (iii) inform such Counterparty of the requirement to file and
                            duly serve any Contract Objections (as defined below) no later
                            than the Sale Objection Deadline.

                      c.    If, following service of the Initial Assignment Notice, the Debtors
                            identify additional executory contracts and unexpired leases for
                            assumption and assignment in connection with the sale
                            (“Additional Assumed Contracts,” and together with the Assumed
                            Contracts, the “Assumed Debtor Contracts”), the Debtors are
                            authorized to file with the Court and serve by first-class mail a
                            notice (a “Further Assignment Notice,” and together with the
                            Initial Assignment Notice, the “Contract Notices”) on each
                            Counterparty to the Additional Assumed Contracts. Further
                            Assignment Notices shall contain the same information as the
                            Initial Assignment Notice. The Counterparty shall have the later
                            of (i) the Sale Objection Deadline and (ii) seven days following
                            delivery of a Further Assignment Notice (together with the Sale
                            Objection Deadline (only with respect to Contract Objections), the
                            “Contract Objection Deadlines”) to file and duly serve a Contract
                            Objection. Further Assignment Notices may be filed and served at
                            any time up to the thirtieth day following the closing of the sale.

                      d.    Service of the Contract Notices shall not constitute an admission
                            that an Assumed Debtor Contract is an executory contract or
                            unexpired lease of real property, and shall not require the Debtors
                            to assume and assign such Assumed Debtor Contract.

                      e.    Objections (the “Contract Objections”), if any, to (a) the proposed
                            Cure Amount, (b) the proposed assumption and assignment of the
                            Assumed Debtor Contracts, (c) the adequate assurance of future
                            performance or (d) whether applicable law excuses a Counterparty

{S516602;}                                   -8-
SC1:4964143.1
                Case: 19-12521   Doc: 290      Filed: 07/12/19      Page: 9 of 39




                            from accepting performance by, or rendering performance to, the
                            Successful Bidder must (i) be in writing; (ii) state with specificity
                            the nature of such objection and, if disputed, the alleged Cure
                            Amount and any and all defaults that must be cured or satisfied in
                            order for such Assumed Debtor Contract to be assumed and
                            assigned (with appropriate documentation in support thereof);
                            (iii) comply with the terms of these Assumption and Assignment
                            Procedures, the Bankruptcy Rules and the Local Bankruptcy
                            Rules; and (iv) be filed with the Court and properly served on the
                            Objection Notice Parties.

                      f.    The Debtors may extend the Contract Objection Deadlines one or
                            more times without further notice.

                      g.    If no objections are received by the applicable Contract Objection
                            Deadline with respect to an Assumed Debtor Contract, the
                            assumption and assignment of such Assumed Debtor Contract shall
                            be deemed authorized and the proposed Cure Amount shall be
                            binding on the applicable Counterparty for all purposes and will
                            constitute a final determination of the total Cure Amount required
                            to be paid in connection with the assumption and assignment of
                            such contract. The Debtors are authorized to then submit to the
                            Court a form of order (an “Approval Order”) authorizing the
                            assumption and assignment of such Assumed Debtor Contract.
                            Upon entry of an Approval Order with respect to the assumption
                            and assignment of an Assumed Debtor Contract, any and all
                            previously filed Contract Objections with respect thereto shall be
                            deemed resolved.

                      h.    Any Counterparty who fails to timely file and properly serve a
                            Contract Objection (i) shall be deemed to have forever waived and
                            released any Contract Objection and consented to the assumption
                            and assignment of such Assumed Debtor Contract on the terms set
                            forth in the applicable Contract Notice, subject to occurrence of the
                            closing of the sale, and (ii) shall be barred and estopped forever
                            from asserting or claiming against the Debtors or the Successful
                            Bidder that any additional amounts are due or defaults exist, or
                            conditions to assignment must be satisfied, under such Assumed
                            Debtor Contract.

                      i.    If a Contract Objection is timely filed and properly served in
                            accordance with these Assumption and Assignment Procedures,
                            the Debtors and the Counterparty shall meet and confer in good
                            faith to attempt to resolve any such objection without Court
                            intervention (the “Resolution Procedures”). If the parties
                            determine that the Contract Objection cannot be resolved in a
                            timely manner without judicial intervention, the Court shall make

{S516602;}                                   -9-
SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 10 of 39




                               all necessary determinations relating to such Contract Objection at
                               the applicable Contract Hearing (as defined below).

                       j.      A hearing with respect to Contract Objections to the Initial
                               Assignment Notice shall be held at the Sale Hearing or at such
                               other earlier or later date prior to the closing of the sale as the
                               Court may designate (the “Initial Contract Hearing”). Hearings
                               with respect to Contract Objections to any Further Assignment
                               Notices may be held on such dates as this Court may designate
                               (each an “Additional Contract Hearing,” and together with the
                               Initial Contract Hearing, each a “Contract Hearing”). Any
                               Assumed Debtor Contract that is the subject of a Contract
                               Objection with respect solely to the amount of the Cure Amount
                               may be assumed and assigned prior to the resolution of such
                               objection. If the Court determines at such a hearing that a
                               particular Assumed Debtor Contract cannot be assumed and
                               assigned for any reason, then such Assumed Debtor Contract shall
                               no longer be considered an Assumed Debtor Contract.

                 13.   No Interested Party or Potential Bidder, other than the Stalking Horse

Bidder, if any, shall be entitled to any expense reimbursement, break-up fee, termination fee or

other similar fee or payment in connection with the sale or any other form of bid protections. No

Interested Party or Potential Bidder, in such capacity, shall be a beneficiary of or have a right to

enforce the Bid Procedures or this Bid Procedures Order, except, in each case, as the Debtors

may agree in writing in connection with a Stalking Horse Bid.

                 14.   All persons or entities that participate in the bidding process or the

Auction shall be deemed to have knowingly and voluntarily submitted to the exclusive

jurisdiction of this Court with respect to all matters related to the Bid Procedures and the

Auction.

                 15.   The Debtors are authorized and empowered to execute and deliver such

documents, and to take and perform all actions necessary to implement and effectuate the relief

granted in this Bid Procedures Order. References in this Bid Procedures Order to the Bid




{S516602;}                                      - 10 -
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19     Page: 11 of 39




Procedures include such modifications that may be made to the Bid Procedures from time to time

by the Debtors in accordance with section 14 thereof.

                 16.   All time periods set forth in this Bid Procedures Order shall be calculated

in accordance with Bankruptcy Rule 9006(a).

                 17.   The requirements set forth in Local Bankruptcy Rule 9013-1(a) are

satisfied.

                 18.   The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

                 19.   The requirements set forth in Bankruptcy Rule 6004(a) are satisfied.

This Order is immediately effective and enforceable, notwithstanding the possible applicability

of Bankruptcy Rule 6004(h) or otherwise. This Court shall retain jurisdiction with respect to any

matters, claims, rights or disputes arising from or related to the Motion or the implementation of

this Order.



IT IS SO ORDERED.

                                               ###

Approved for entry:

/s/ John D. Dale
John D. Dale, OBA No. 19787
GABLEGOTWALS
1100 ONEOK Plaza
100 West 5th Street
Tulsa, Oklahoma 74103-4217
Telephone: (918) 595-4800
Fax: (918) 595-4990
Email: jdale@gablelaw.com

-and-




{S516602;}                                     - 11 -
SC1:4964143.1
                Case: 19-12521   Doc: 290     Filed: 07/12/19   Page: 12 of 39




/s/ Craig M. Regens
Craig M. Regens, OBA No. 22894
GABLEGOTWALS
One Leadership Square
211 North Robinson
Oklahoma City, Oklahoma 73102
Telephone: (405) 568-3313
Facsimile: (405) 235-2875
cregens@gablelaw.com

-and-

Andrew G. Dietderich, NY Bar 2850584
Brian D. Glueckstein, NY Bar 4227005
Alexa J. Kranzley, NY Bar 4707386
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
Telephone: (212) 558-4000
Facsimile:    (212) 558-3588
dietdericha@sullcrom.com
gluecksteinb@sullcrom.com
kranzleya@sullcrom.com

Co-Counsel to White Star




{S516602;}                                  - 12 -
SC1:4964143.1
                Case: 19-12521   Doc: 290   Filed: 07/12/19   Page: 13 of 39




                                       EXHIBIT 1

                                     Bid Procedures




{S516602;}
SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19     Page: 14 of 39




               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA
____________________________________________ x
                                             :
In re                                        :                   Chapter 11
                                             :
WHITE STAR PETROLEUM HOLDINGS, LLC,          :                   Case No. 19-12521-JDL
et al., 1                                    :
                                             :                   Jointly Administered
                             Debtors.        :
____________________________________________ x

                                       BID PROCEDURES

                The above-captioned debtors-in-possession (the “Debtors”) in jointly
administered chapter 11 cases currently pending in the United States Bankruptcy Court for the
Western District of Oklahoma (the “Bankruptcy Court”) are authorized to solicit bids for and
conduct a sale of all or substantially all of their assets (the “Assets”) pursuant to the following
procedures (the “Bid Procedures”). The sale of the Assets will be accomplished either through a
chapter 11 plan or a sale pursuant to section 363 of title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”), as the Debtors and the Successful Bidder(s) (as defined
below) may agree.

                 Any interested bidder should contact, as soon as practical:

                                  Guggenheim Securities, LLC
                                      330 Madison Avenue
                                      New York, NY 10017
                       Attn: Morgan Suckow, Ajay Bijoor and Jeremy Griggs
                                     Phone: (212) 378-2874
                                         (713) 300-1337
                        Email: Morgan.Suckow@guggenheimpartners.com
                               Ajay.Bijoor@guggenheimpartners.com
                               Jeremy.Griggs@guggenheimpartners.com

              These Bid Procedures describe, among other things, (i) certain requirements for
bidders who wish to receive confidential information about the Debtors for purposes of
submitting bids, (ii) the manner in which bidders and bids may become qualified to participate in

1
    The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer
    identification numbers are: White Star Petroleum Holdings, LLC (0575) (“WSTR
    Holdings”), White Star Petroleum, LLC (0977) (“WSTR”), White Star Petroleum II, LLC
    (4347) (“WSTR II”), White Star Petroleum Operating, LLC (5387) (“WSTR Operating”) and
    WSP Finance Corporation (9152) (“WSP Finance” and together with WSTR Holdings,
    WSTR, WSTR II and WSTR Operating, the “Debtors”). The Debtors’ corporate
    headquarters is located at 301 N.W. 63rd Street, Suite 600, Oklahoma City, OK 73116.

{S516602;}
SC1:4964143.1
                Case: 19-12521        Doc: 290     Filed: 07/12/19      Page: 15 of 39




the Auction (as defined below), (iii) procedures for the approval by the Bankruptcy Court of
certain protections that may be granted to one or more ‘stalking horse’ bidders, (iv) procedures
for conduct of the sale process and a competitive auction, if necessary, (v) procedures for the
selection of one or more winning bidders and alternate bidders and (vi) procedures for
Bankruptcy Court approval of the sale.

1.       Participation Requirements

         (a)     Interested Parties

                Unless otherwise ordered by the Bankruptcy Court for cause shown, the Debtors
may require any person or entity interested in participating in the sale process (an “Interested
Party”) to deliver the following documents (the “Preliminary Bid Documents”) to the Debtors’
proposed investment banker in these chapter 11 cases, Guggenheim Securities, LLC
(“Guggenheim Securities”):

                 (i)     an executed confidentiality agreement in form and substance reasonably
                         satisfactory to the Debtors;
                 (ii)    a statement and other factual support demonstrating, to the Debtors’
                         satisfaction, that the Interested Party has a bona fide interest in purchasing
                         any or all of the Assets and is likely to be able to submit a Qualified Bid
                         (as defined below) by the Bid Deadline (as defined below);
                 (iii)   a description of any connections between (A) the Interested Party and its
                         affiliates and related persons and (B) the Debtors and their primary
                         creditors as identified by the Debtors;
                 (iv)    the most current audited and unaudited financial statements of the
                         Interested Party or any equity holder or sponsor of the Interested Party that
                         will be responsible to the Debtors for the Interested Party’s obligations in
                         connection with the bidding process; and
                 (v)     such other information as the Debtors may determine to be appropriate to
                         assess whether the Interested Party is an appropriate recipient of
                         confidential information of the Debtors.
         (b)     Due Diligence

                An Interested Party shall become a potential bidder (a “Potential Bidder”) entitled
to access information from the confidential electronic data room established by the Debtors
concerning the sale of the Assets (the “Data Room”) when so notified by the Debtors. Potential
Bidders also may address additional due diligence requests to Guggenheim Securities, who will
coordinate all such requests for additional information with the Debtors (or their advisors) and
post new information to the Data Room from time to time.

                 The Debtors may withhold or limit access by any Potential Bidder to the Data
Room or other due diligence materials at any time and for any reason, including, without
limitation, if (i) the Potential Bidder does not become, or the Debtors determine that the Potential

{S516602;}                                        -2-
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19     Page: 16 of 39




Bidder is not likely to become, a Qualified Bidder (as defined below), (ii) the Potential Bidder
violates the terms of its confidentiality agreement, (iii) the Debtors become aware that the
information set forth on the Preliminary Bid Documents is inaccurate or misleading or of any
other reason to doubt such Potential Bidder’s ability to close its contemplated transaction, or
(iv) the bidding process is terminated in accordance with its terms. After the Bid Deadline, the
Debtors shall have no obligation to furnish any additional due diligence to any Potential Bidder
and all access to the Data Room or other diligence materials shall cease.

               Each Potential Bidder will comply with all reasonable requests by the Debtors for
additional information and due diligence access by the Debtors or their advisors regarding such
Potential Bidder and its contemplated transaction.

         (c)     Form of Purchase Agreement

              The Data Room will include suggested purchase documentation for the Assets
(the “Proposed Purchase Agreement”) for review by Potential Bidders.

         (d)     Consulting Professionals

                The Debtors shall promptly notify the lead legal counsel and financial advisor for
each of MUFG Union Bank, N.A., as administrative agent and collateral agent for the DIP
Facility (as defined below) (the “DIP Agent”) and the Official Committee of Unsecured
Creditors (together, the “Consulting Professionals”) of the Potential Bidders granted access by
the Debtors and will provide updates and information about the participation of Potential Bidders
in the sale process as reasonably requested by the Consulting Professionals from time to time.

2.       Qualified Bids

               Participation in the Auction shall be limited to those Potential Bidders who satisfy
the conditions set forth in “Preliminary Bid Deadline,” “Bid Deadline” and “Bid Requirements”
below and, after consultation with the Consulting Professionals, are deemed by the Debtors to be
a “Qualified Bidder” with a timely “Qualified Bid.”

         (a)     Preliminary Indications of Interest

               In order to be a Qualified Bidder, Potential Bidders first will be required to submit
a non-binding indication of interest (a “Preliminary Bid”) not later than 12:00 p.m. (Central
Daylight Time) on July 17, 2019 (the “Preliminary Bid Deadline”), to Guggenheim Securities;
provided that, after consultation with the Consulting Professionals, the Debtors may extend the
Preliminary Bid Deadline without further order of the Bankruptcy Court. If the Debtors extend
the Preliminary Bid Deadline, the Debtors will promptly notify all Potential Bidders. The
Debtors will promptly provide copies of all Preliminary Bids received to the Consulting
Professionals.

                 Each Preliminary Bid must include, except as the Debtors otherwise determine:




{S516602;}                                     -3-
SC1:4964143.1
                Case: 19-12521       Doc: 290      Filed: 07/12/19      Page: 17 of 39




                 (i)     a letter outlining the bidder’s offer and any conditions precedent and
                         stating that the bidder is prepared to work in good faith to finalize a
                         binding proposal by the Bid Deadline;
                 (ii)    written evidence acceptable to the Debtors demonstrating financial
                         wherewithal and a description of the corporate authorizations necessary to
                         consummate the proposed transaction;
                 (iii)   a description of the Assets subject to the bid and form of consideration for
                         the Assets to be purchased, with an allocation of consideration for each of
                         the Anadarko Assets, STACK Assets and Cherokee Assets;
                 (iv)    the identification of the ultimate beneficial owners of any Potential
                         Bidder;
                 (v)     a description of all remaining due diligence requirements and any material
                         conditions to be satisfied prior to submission of a Qualified Bid;
                 (vi)    a description of the material amendments and modifications of the
                         Proposed Purchase Agreement that the Potential Bidder intends to
                         propose;
                 (vii)   the identification of any person or entity who may provide debt or equity
                         financing for the purchase and any material conditions to be satisfied in
                         connection with such financing;
                 (viii) a statement that the bidder will not seek any transaction or break-up fee,
                        expense reimbursement or similar type of payment and that it waives any
                        substantial contribution administrative expense claims under section
                        503(b) of the Bankruptcy Code related to bidding for the Assets;
                 (ix)    the identification of any executory contracts and unexpired leases of which
                         the Potential Bidder may seek assignment from the Debtors and, if the bid
                         contemplates the assumption and assignment of any contracts or leases,
                         evidence of the bidder’s ability to comply with section 365 of the
                         Bankruptcy Code;
                 (x)     the identification of any obligations related to employees of the Debtors
                         the bidder may assume and whether the bidder proposes to purchase
                         avoidance actions and other claims against continuing suppliers, vendors
                         and counterparties of the Debtors as part of the transaction;
                 (xi)    the identification of all other liabilities the bidder may assume, if any; and
                 (xii)   confirmation that the bidder consents to the jurisdiction of the Bankruptcy
                         Court and agrees to be bound by these Bid Procedures.
         (b)     Bid Deadline

            In order to participate in the Auction, a Potential Bidder shall deliver the Required
Bid Documents (as defined below) in electronic format so as to be received not later than 12:00

{S516602;}                                        -4-
SC1:4964143.1
                Case: 19-12521       Doc: 290      Filed: 07/12/19      Page: 18 of 39




p.m. (Central Daylight Time) on August 20, 2019 (the “Bid Deadline”), to Guggenheim
Securities; provided that, after consultation with the Consulting Professionals, the Debtors may
extend the Bid Deadline without further order of the Bankruptcy Court. Potential Bidders may
submit the Required Bid Documents, and become Qualified Bidders, at any time after the
Preliminary Bid Deadline and prior to the Bid Deadline (provided such Potential Bidder has
submitted a Preliminary Bid on or prior to the Preliminary Bid Deadline). If the Debtors extend
the Bid Deadline, the Debtors will promptly notify all Potential Bidders. The Debtors will
promptly provide copies of all bids received to the Consulting Professionals.

         (c)     Bid Requirements

              All bids should include the following, except as the Debtors otherwise determine
(the “Required Bid Documents”):

                 (i)     a letter outlining the bidder’s offer and any conditions precedent and
                         stating that the bidder’s offer is irrevocable until the 10th day following
                         the conclusion of the Auction or, if later, September 12, 2019;
                 (ii)    written evidence acceptable to the Debtors demonstrating financial
                         wherewithal and corporate authorization to consummate the proposed
                         transaction; and
                 (iii)   a duly authorized and executed purchase agreement, including the
                         purchase price for the Assets to be purchased, together with all exhibits
                         and schedules, marked to show any amendments and modifications to the
                         Proposed Purchase Agreement.
                 In addition, a bid will be considered a Qualified Bid only if the bid:

                 (iv)    identifies the Assets subject to the bid and form of consideration for the
                         Assets to be purchased, with an allocation of consideration for each of the
                         Anadarko Assets, STACK Assets and Cherokee Assets;
                 (v)     includes the purchase of either (i) substantially all of the Assets or
                         (ii) substantially all of the Assets in one or more of (A) the Anadarko
                         Assets, (B) the STACK Assets 2 or (C) the Cherokee Assets as outlined in
                         the map below;




2
    Includes Assets depicted as Other as indicated on the map below.

{S516602;}                                        -5-
SC1:4964143.1
                Case: 19-12521       Doc: 290      Filed: 07/12/19      Page: 19 of 39




                 (vi)    sets forth the identification of the ultimate beneficial owners of any
                         Potential Bidder;
                 (vii)   describes all conditions to the bid including the need for any third-party
                         approvals or consents, except required Bankruptcy Court approval (for the
                         avoidance of doubt, the bid cannot be conditioned on obtaining financing);
                 (viii) confirms that the bidder completed due diligence and obtained necessary
                        corporate, stockholder or internal approval;
                 (ix)    identifies any person or entity providing debt or equity financing for the
                         purchase;
                 (x)     provides for the closing of the transaction by no later than November 1,
                         2019;
                 (xi)    is accompanied by a cash deposit by wire transfer to an escrow agent
                         selected by the Debtors in cash in an amount equal to 10% of the total
                         consideration set forth in connection with such bid;
                 (xii)   sets forth the representatives who are authorized to appear and act on
                         behalf of the bidder;
                 (xiii) indicates that the bidder will not seek any transaction or break-up fee,
                        expense reimbursement or similar type of payment and that it waives any
                        substantial contribution administrative expense claims under section
                        503(b) of the Bankruptcy Code related to bidding for the Assets;




{S516602;}                                        -6-
SC1:4964143.1
                Case: 19-12521       Doc: 290       Filed: 07/12/19      Page: 20 of 39




                 (xiv)   constitutes a good faith, bona fide offer to effectuate the proposed
                         transaction;
                 (xv)    identifies any executory contracts and unexpired leases of which the
                         Potential Bidder seeks assignment from the Debtors and, if the bid
                         contemplates the assumption and assignment of any contracts or leases,
                         includes evidence of the bidder’s ability to comply with section 365 of the
                         Bankruptcy Code;
                 (xvi)   identifies the extent to which the Potential Bidder intends to assume
                         obligations related to employees of the Debtors and whether the Potential
                         Bidder proposes to purchase avoidance actions and other claims against
                         continuing suppliers, vendors and counterparties of the Debtors as part of
                         the transaction;
                 (xvii) identifies all other liabilities the bidder will assume, if any;
                 (xviii) confirms that the bidder consents to the jurisdiction of the Bankruptcy
                         Court and agrees to be bound by these Bid Procedures, including the
                         willingness to serve as an Alternate Bidder (as defined below), if selected
                         as such by the Debtors; and
                 (xix)   is received on or before the Bid Deadline.
               A bid received from a Qualified Bidder will constitute a Qualified Bid only if the
Debtors confirm that it includes all of the Required Bid Documents and meets all of the above
requirements; provided that, after consultation with the Consulting Professionals, the Debtors
may designate any bid or combination of bids that does not meet the above requirements as
Qualified Bid.

               All Qualified Bids will be considered, but the Debtors reserve the right to reject
any and all bids, other than a credit bid made as of right under the Bankruptcy Code, that would
otherwise constitute Qualified Bids after consultation with the Consulting Professionals. If any
bid is so determined by the Debtors not to be a Qualified Bid, the Debtors shall promptly instruct
the escrow agent designated by the Debtors to return such bidder’s Good Faith Deposit (as
defined below).

                  Each bidder also shall be deemed to acknowledge and represent, by submission of
its bid, that it has had an opportunity to conduct any and all due diligence regarding the Assets
that are the subject of its bid prior to making any such bid; that it has relied solely upon its own
independent review, investigation and/or inspection of any documents and/or the Assets in
making its bid; that it did not rely upon any of the Debtors’ or Guggenheim Securities’, or any of
their respective representatives’, written or oral statements, representations, promises, warranties
or guaranties whatsoever, whether express, implied, by operation of law or otherwise, regarding
such Assets, or the completeness of any information provided in connection therewith by any of
the Debtors or Guggenheim Securities (or any of their respective representatives); and that these
Bid Procedures do not create any right of bidders to enforce or rely upon them in any manner
(other than such rights as may be granted to a Stalking Horse Bidder (defined below) after
Bankruptcy Court approval as discussed below).

{S516602;}                                        -7-
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19     Page: 21 of 39




3.       Stalking Horse Bid Protections

                After consultation with the Consulting Professionals, the Debtors may at any time
after the Preliminary Bid Deadline and prior to the Auction designate one or more Qualified Bids
as a stalking horse bid (each, a “Stalking Horse Bid”) and execute an asset purchase agreement
with the applicable stalking horse bidder (each, a “Stalking Horse Bidder”). No bid may be a
Stalking Horse Bid if it does not constitute a Qualified Bid.

                Upon execution of an asset purchase agreement with a Stalking Horse Bidder, the
Debtors may grant such Stalking Horse Bidder a cash break-up fee equal to up to 3.0% of the
value of the consideration to be paid by the Stalking Horse Bidder and may further agree to
reimburse the reasonable expenses of the Stalking Horse Bidder in an amount up to $250,000
(together, the “Bid Protections”). The Debtors will provide notice of each such Stalking Horse
Bidder, Bid Protections and asset purchase agreement(s) as outlined in the order entered by the
Bankruptcy Court approving the Bid Procedures (the “Bid Procedures Order”). If the Stalking
Horse Bid has been approved by the DIP Agent and the Official Committee of Unsecured
Creditors, such Bid Protections shall be deemed approved pursuant to the Bid Procedures Order
and may be paid without further action or order by the Court. If the Stalking Horse Bid has not
been approved by the DIP Agent and the Official Committee of Unsecured Creditors, either
(i) the DIP Agent or (ii) the Official Committee of Unsecured Creditors may object to such Bid
Protections within seven calendar days after notice of the selection of the Stalking Horse Bid. If
a timely objection to the Bid Protections is filed, the Debtors shall schedule a hearing as soon as
reasonably practical seeking approval of the Bid Protections. If there is no objection to the Bid
Protections prior to the objection deadline, the Bid Protections shall be deemed approved by the
Bid Procedures Order and may be paid without further action or order by the Court. Once
approved hereby, the Bid Protections shall constitute allowed superpriority administrative
expense claims arising in the Debtors’ chapter 11 cases under sections 503(b), 507(a)(2) and
507(b) of the Bankruptcy Code.

              Other than as set forth in the Bid Protections or as separately approved by the
Bankruptcy Court, no party submitting a bid shall be entitled to a break-up fee or expense
reimbursement. All substantial contribution claims by any bidder are deemed waived upon
submission of a Qualified Bid.

4.       Auction

         (a)     Participants and Attendees

                In the event that the Debtors timely receive two or more Qualified Bids with
respect to the Assets, the Debtors shall conduct one or more auctions (the “Auction”) with
respect to such Asset(s). The Auction shall be in accordance with the Bid Procedures and upon
notice to all Qualified Bidders who have submitted Qualified Bids. The Auction, if held, shall be
conducted at a time to be determined on August 27, 2019, at a location as designated by the
Debtors in a notice filed on the docket of the Bankruptcy Court and published on the Debtors’
case information website (located at http://www.kccllc.net/whitestar).




{S516602;}                                     -8-
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19     Page: 22 of 39




                Only the Debtors, the Consulting Professionals, representatives of the Office of
the United States Trustee for the Western District of Oklahoma and any Qualified Bidder that
has submitted a Qualified Bid (and the legal and financial advisors to each of the foregoing) shall
be entitled to attend the Auction, along with such other persons as the Debtors may agree. No
bidder other than a Qualified Bidder will be entitled to make a bid at the Auction. Each
Qualified Bidder participating in the Auction must confirm that it (i) has not engaged in any
collusion with respect to the bidding or the sale of any of the Assets as described herein, (ii) has
reviewed, understands and accepts these Bid Procedures and any procedural rules for the conduct
of the Auction described by the Debtors to the Qualified Bidders in advance of the Auction,
(iii) has consented to the jurisdiction of the Bankruptcy Court and (iv) intends to consummate its
Qualified Bid if it is selected as the Successful Bid (as defined below). Each Qualified Bidder
participating in the Auction shall appear in person at the Auction or through a duly authorized
representative.

         (b)     Auction Procedures

               At least two business days prior to the Auction, the Debtors will provide copies of
the Qualified Bid or combination of Qualified Bids which the Debtors believe is the highest or
otherwise best offer (the “Starting Bid”) to all Qualified Bidders and, if requested, will provide
an explanation of how the Starting Bid is valued and a list containing the identification of all
Qualified Bidders.

                The Debtors may employ and announce at the Auction additional procedural rules
that are reasonable under the circumstances (e.g., the amount of time allotted to make
Subsequent Bids (as defined below)) for conducting the Auction, which rules shall constitute an
essential part of these Bid Procedures; provided that such rules are (i) not inconsistent with the
order entered by the Bankruptcy Court approving these Bid Procedures, the Bankruptcy Code, or
any other order of the Bankruptcy Court entered in connection herewith and (ii) disclosed to each
Qualified Bidder. After consultation with the Consulting Professionals, the Debtors may
establish at any time reasonable bonding or deposit requirements in connection with the Auction,
and any bidder that fails to comply with such requirements shall cease to constitute a Qualified
Bidder.

                Bidding at the Auction will begin with the Starting Bid and continue, in one or
more rounds of bidding, so long as during each round at least one subsequent bid is submitted by
a Qualified Bidder that (i) improves upon such Qualified Bidder’s immediately prior Qualified
Bid (a “Subsequent Bid”) and (ii) the Debtors determine that such Subsequent Bid or
combination of Subsequent Bids is (A) for the first round, a higher or otherwise better offer than
the Starting Bid, and (B) for subsequent rounds, a higher or otherwise better offer than the
Leading Bid (as defined below). All binding bids shall be made openly, in the presence of all
parties at the Auction. The Debtors may determine appropriate minimum bid increments or
requirements for each round of bidding. In the event of a dispute relating to the conduct of the
Auction, such dispute will be heard by the Bankruptcy Court.

               After the first round of bidding and between each subsequent round of bidding,
the Debtors shall announce the bid or bids that they believe to be the highest or otherwise best
offer or combination of offers (the “Leading Bid”).

{S516602;}                                     -9-
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19      Page: 23 of 39




              A round of bidding will conclude after each participating Qualified Bidder has
had the opportunity to submit a Subsequent Bid with full knowledge and written confirmation of
the Leading Bid.

              If the Debtors receive no more than one Qualified Bid on or prior to the Bid
Deadline with respect to any Asset(s), after consultation with the Consulting Professionals, the
Debtors may cancel the Auction and seek approval of the sole Qualified Bid.

               For the purpose of evaluating Subsequent Bids, the Debtors may require a
Qualified Bidder submitting a Subsequent Bid to submit, as part of its Subsequent Bid, additional
evidence (in the form of financial disclosure or credit-quality support information or
enhancement acceptable to the Debtors) demonstrating such Qualified Bidder’s ability to close
the proposed transaction.

                The Debtors shall maintain a transcript of all bids made and announced at the
Auction, including the Starting Bid(s), all Subsequent Bid(s), the Leading Bid(s), the Alternate
Bid(s) (as defined below) and the Successful Bid(s).

5.       Selection of Successful Bid(s)

                The Debtors reserve the right to (i) determine which Qualified Bid (or
combination thereof) is the highest or otherwise best as well as the appropriate criteria for this
business judgment and (ii) reject at any time prior to entry of a Bankruptcy Court order
approving an offer, without liability, any bid or offer that the Debtors deem to be (A) inadequate
or insufficient, (B) not a Qualified Bid or not otherwise in conformity with the requirements of
the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (as amended), the Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the Western
District of Oklahoma, or procedures set forth therein or herein, (C) not supported by the Debtors’
stakeholders, (D) not consistent with the orderly winding up of the affairs of the Debtors in a
manner that pays or settles all administrative expenses of the Debtors’ estates in full,
(E) inappropriately difficult to value or compare to other bids or (F) contrary to the best interests
of the Debtors and their estates. Any dispute regarding any of the matters set forth in this
paragraph shall be resolved by the Bankruptcy Court.

                 Prior to the conclusion of the Auction, the Debtors will: (i) review and evaluate
each bid made at the Auction on the basis of financial and contractual terms and other factors
relevant to the sale process, including those factors affecting the speed and certainty of
consummating the transaction; (ii) identify the highest or otherwise best offer(s) (the “Successful
Bid(s)”); (iii) identify the next highest or otherwise best offer(s) (the “Alternate Bid(s)”) for
Assets subject to the Auction; and (iv) notify all Qualified Bidders participating in the Auction,
prior to its adjournment, of the successful bidder(s) (the “Successful Bidder(s)”), the amount and
other material terms of the Successful Bid(s) and the identity of the party or parties that
submitted the Alternate Bid(s) (the “Alternate Bidder(s)”).

               The Debtors shall file notice of the identity of the Successful Bidder(s) at the
Auction, and the amount of the Successful Bid(s), with the Bankruptcy Court within one



{S516602;}                                     - 10 -
SC1:4964143.1
                Case: 19-12521     Doc: 290     Filed: 07/12/19      Page: 24 of 39




business day of the conclusion of the Auction and shall use reasonable efforts to obtain
Bankruptcy Court approval of the Successful Bid(s).

                Before the hearing to approve the sale contemplated by the Successful Bid(s) or
Alternate Bid(s), the applicable Debtors shall complete and execute all agreements, instruments
or other documents necessary to consummate such sale, and the Successful Bidder(s) and
Alternate Bidder(s) shall deposit (if they have not done so already) by wire transfer to the
Debtors in cash in an amount equal to 10% of the total consideration (respectively, a “Successful
Bidder Good Faith Deposit” or “Alternate Bidder Good Faith Deposit,” and together with the
Stalking Horse Good Faith Deposit, the “Good Faith Deposit”), with such deposit to constitute
liquidated damages if the Successful Bidder or Alternate Bidder shall default with respect to its
offer. For the avoidance of doubt, the Debtors shall have no obligation to consummate the
transactions contemplated by a Successful Bid(s) or Alternate Bid(s) until entry of the applicable
sale order by the Bankruptcy Court in form and substance satisfactory to the Debtors in
consultation with the Successful Bidder or Alternate Bidder.

6.       Bids by Secured Creditors

                Any Qualified Bidder who has a valid and perfected lien on any assets of the
Debtors’ estates and the right under applicable non-bankruptcy law to credit bid claims secured
by such liens (including the DIP Agent) (collectively, the “Secured Parties”) shall, by timely
notice prior to the Bid Deadline, be entitled to credit bid some or all of their claims at the
Auction pursuant to section 363(k) of the Bankruptcy Code. No other credit bids shall be
permitted. If the DIP Agent or MUFG Union Bank, N.A., as administrative agent and collateral
agent for the lenders under the Revolving Credit Agreement, dated as of June 30, 2016 (the
“RBL Agent”) shall timely submit a Qualified Bid, the DIP Agent or the RBL Agent, as
applicable, shall not be required to provide a Successful Bidder Good Faith Deposit or Alternate
Bidder Good Faith Deposit. Any dispute concerning the ability of a Secured Party to submit a
credit bid shall be resolved by the Bankruptcy Court if the Debtors and such Secured Party
cannot otherwise agree. All rights of the Secured Parties to object to the Debtors’ selection of a
Successful Bid(s) or Alternate Bid(s), or to object to the consummation of the sale transaction
represented by either such bid, are preserved, including, without limitation, any such rights under
section 363(k) of the Bankruptcy Code. To the extent the DIP Agent or the RBL Agent submits
a Qualified Bid to participate at the Auction, the DIP Agent shall cease to be a Consulting
Professional and the Debtors shall establish reasonable procedures to prevent the DIP Agent or
its representatives from being privy to confidential information concerning the bids of other
Potential Bidders for so long as the DIP Agent or the RBL Agent remain a Potential Bidder.

7.       Bids by the Debtors’ Prepetition Owner

                The Energy Minerals Group (“EMG”) through its affiliates own a controlling
equity interest in WSTR Holdings and are “insiders” of the Debtors for purposes of the
Bankruptcy Code. The Debtors have been informed by EMG that EMG may be interested in
participating in the sale process and the Auction as a potential purchaser, and the Debtors intend
to permit such participation on the same arm’s-length terms as any other party. The Debtors
shall inform the Consulting Professionals reasonably prior to designating EMG as Potential
Bidder or Qualified Bidder. So long as EMG is a Potential Bidder, the Debtors shall establish

{S516602;}                                    - 11 -
SC1:4964143.1
                Case: 19-12521    Doc: 290      Filed: 07/12/19     Page: 25 of 39




reasonable procedures (i) to prevent EMG employees, including representatives on the Board of
Managers, from being privy to confidential information concerning the bids of other Potential
Bidders and (ii) to permit proposals by EMG to be reviewed and negotiated under the direction
of representatives on the Board of Managers that are independent of EMG.

8.       Bids for Less than All the Assets

                The Debtors may solicit and receive Qualified Bids for part but not all of the
Assets. If the Debtors receive one or more such bids, the Debtors may elect to exclude the
applicable Assets from the Auction and proceed to conduct a separate sale process, form one or
more consortia of Qualified Bidders to compete at the Auction or conduct multiple Auctions
pursuant to these Bid Procedures. The Debtors shall file a statement as to the treatment of any
partial bids at Auction to all Qualified Bidders prior to or simultaneously with notice of the
Starting Bid for the first Auction as contemplated above. If the Debtors are conducting multiple
Auctions, the Debtors may sequence the Auctions as they determine and notify Qualified Bidders
at such time.

9.       The Sale Hearing

                The hearing to consider approval of the sale of the Assets to the Successful
Bidder(s) (the “Sale Hearing”) will be held before the Honorable Janice D. Loyd in the United
States Bankruptcy Court for the Western District of Oklahoma, 2nd Floor Courtroom, 215 Dean
A. McGee Avenue, Oklahoma City, Oklahoma 73102, on a date to be determined by the
Debtors. The Sale Hearing may be accelerated or adjourned by the Debtors by an announcement
of the adjourned date at a hearing before the Bankruptcy Court or by filing a notice on the
Bankruptcy Court’s docket. If the Debtors do not receive any Qualified Bids, the Debtors will
report the same to the Bankruptcy Court at the Sale Hearing. At the Sale Hearing, the Debtors
will seek approval of the offer or offers constituting the Successful Bid(s) and, at the Debtors’
election, the offer or offers constituting the Alternate Bid(s).

                 The Debtors’ presentation to the Bankruptcy Court of the Successful Bid(s) and
Alternate Bid(s) will not constitute the Debtors’ acceptance of such bid(s), which acceptance will
only occur upon approval of such bid(s) by the Bankruptcy Court. Following approval of a sale
to a Successful Bidder, if a Successful Bidder fails to consummate such sale because of
(i) failure of a condition precedent beyond the control of either the Debtors or the Successful
Bidder upon which occurrence the Debtors have filed a notice with the Bankruptcy Court
advising of such failure or (ii) a breach or failure to perform on the part of such Successful
Bidder (such bidder, the “Breaching Bidder”) upon which occurrence the Debtors have filed a
notice with the Bankruptcy Court advising of such breach or failure to perform, then the
applicable Alternate Bid will be deemed to be the Successful Bid and the Debtors will be
authorized, but not directed, to effectuate the applicable sale to the applicable Alternate Bidder
subject to the terms of the Alternate Bid of such Alternate Bidder without further order of the
Bankruptcy Court. If such failure to consummate the sale is the result of a breach by the
Successful Bidder(s) (such bidder(s), the “Breaching Bidder(s)”) of its (their) purchase
agreement(s), the Debtors reserve the right to seek all available remedies from the Breaching
Bidder(s), subject to the terms of the applicable purchase agreement.



{S516602;}                                    - 12 -
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19     Page: 26 of 39




10.      Highest or Otherwise Best Bid

                 Whenever these Bid Procedures refer to the highest or best offer or Qualified Bid,
such determination shall take into account any factors the Debtors reasonably deem relevant to
the value of the offer or Qualified Bid to the estates and may include, without limitation, the
following: (i) the amount and nature of the consideration; (ii) any liabilities or employee, vendor
or supplier relationships assumed and the benefits to the Debtors’ estates of such assumption;
(iii) the Assets the Qualified Bidder seeks to purchase and the available options for disposing of
any other Assets; (iv) the number, type and nature of any changes to the Proposed Purchase
Agreement requested by the Qualified Bidder; (v) the extent to which such modifications are
likely to delay closing of the sale of the Assets and the cost to the Debtors of such modification
or delay; (vi) the likelihood of the Qualified Bidder being able to close the proposed transaction
and the timing thereof, including the cost of funds for the Debtors and their stakeholders;
(vii) the reputation of the Qualified Bidder; (viii) any potential “know your customer”
implications; (ix) the relative complexity of any transaction and the costs of executing such
transaction and any related transactions it may require in the future; (x) the milestones, covenants
and events of default arising under the Debtors’ debtor-in-possession financing facility and the
availability and cost of any necessary modifications; (xi) to the extent a transaction settles or
otherwise avoids litigation claims by or against the Debtors’ estates, the estimated likelihood of
recovery on such claims, the costs of pursuing claims and the benefit of avoiding unnecessary
litigation, together with all other factors that may be considered by the Debtors in assessing a
settlement under rule 9019 of the Federal Rules of Bankruptcy Procedure and (xii) the net benefit
to the Debtors’ estates.

11.      Return of Good Faith Deposit

                The Good Faith Deposits of all relevant Qualified Bidders will be held in escrow
by the Debtors and while held in escrow will not become property of the Debtors’ bankruptcy
estates unless released from escrow pursuant to terms of the applicable escrow agreement, as set
forth herein or pursuant to further order of the Bankruptcy Court. The Debtors will retain the
Good Faith Deposits of the Successful Bidder and the Alternate Bidder until the closing of the
applicable sales transaction unless otherwise ordered by the Bankruptcy Court. The Good Faith
Deposits of the Stalking Horse Bidder or any other Qualified Bidders (if applicable) will be
returned within four business days of the entry of the applicable sale order. At the closing
contemplated by the Successful Bid, the Successful Bidder will be entitled to a credit for the
amount of its Good Faith Deposit except as otherwise provided in any agreement with respect to
the sale approved by the Bankruptcy Court. The Good Faith Deposit of the Alternate Bidder will
be released by the Debtors four business days after the closing of the Successful Bid. Upon the
return of the Good Faith Deposits, their respective owners will receive any and all interest that
will have accrued thereon; provided that the escrow agent selected by the Debtors will retain the
Good Faith Deposit of a Breaching Bidder pending a ruling by the Bankruptcy Court as to the
amount of damages owed, if any, by such Breaching Bidder to the Debtors.

12.      As Is, Where Is

               The sale of Assets pursuant to these Bid Procedures shall be on an “as is, where
is” basis and without representations or warranties of any kind, nature or description by the

{S516602;}                                     - 13 -
SC1:4964143.1
                Case: 19-12521     Doc: 290      Filed: 07/12/19      Page: 27 of 39




Debtors, their agents or their estates except as provided in any agreement with respect to the sale
approved by the Bankruptcy Court.

13.      Free and Clear of Any and All Interests

                 Except as provided in any agreement with respect to the sale approved by the
Bankruptcy Court, upon entry of the applicable sale order, all of the Debtors’ right, title and
interest in and to the Assets subject thereto shall be sold free and clear of any pledges, liens,
security interests, encumbrances, claims, charges, options and interests thereon (collectively, the
“Interests”) to the maximum extent permitted by section 363 of the Bankruptcy Code, with such
Interests to attach to the net proceeds of the sale with the same validity and priority as such
Interests applied against the Assets purchased pursuant to these procedures, without modification
of the right of the lenders under the debtor-in-possession financing facility (the “DIP Facility”) to
be repaid in cash from such proceeds pursuant to the final order approving the DIP Facility and
all other agreements, documents, instruments and amendments executed and delivered in
connection with the DIP Facility.

14.      Reservation of Rights

               The Debtors reserve their rights to accelerate or extend the deadlines set forth in
the Bid Procedures, modify bidding increments, accelerate, adjourn or cancel the Auction and/or
accelerate or adjourn the Sale Hearing, as applicable, without further notice, withdraw from the
Auction any or all of the Assets at any time prior to or during the Auction, cancel the sale
process or Auction or, if the Debtors determine that it will better promote the goals of the
bidding process and discharge the Debtors’ fiduciary duties and not be inconsistent in any
material respect with any Bankruptcy Court order, modify the Bid Procedures or impose, at or
prior to the Auction, additional customary terms and conditions on the sale of the Assets.




{S516602;}                                     - 14 -
SC1:4964143.1
                Case: 19-12521   Doc: 290   Filed: 07/12/19   Page: 28 of 39




                                       EXHIBIT 2

                                       Sale Notice




{S516602;}

SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 29 of 39




               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA
____________________________________________ x
                                             :
In re                                        :                    Chapter 11
                                             :
WHITE STAR PETROLEUM HOLDINGS, LLC,          :                    Case No. 19-12521-JDL
et al., 1                                    :
                                             :                    Jointly Administered
                             Debtors.        :
____________________________________________ x

      NOTICE OF (I) SOLICITATION OF INITIAL BIDS, (II) PROPOSED SALE OF
      DEBTORS’ ASSETS FREE AND CLEAR OF ALL CLAIMS AND INTERESTS,
    (III) AUCTION AND SALE HEARING AND (IV) RELATED RELIEF AND DATES

               PLEASE TAKE NOTICE that on May 28, 2019, White Star Petroleum
Holdings, LLC and certain of its affiliated debtors and debtors-in-possession (together with
WSTR Holdings, the “Debtors”) each filed a voluntary petition for relief under of title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Western District of Oklahoma (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that on June 21, 2019, the Debtors filed
the Debtors’ Restated Motion for Entry of Orders (I)(A) Approving Bid Procedures for Sale of
Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and
Hearing to Approve, Sale of Debtors’ Assets, (D) Approving Form and Manner of Notices of
Sale, Auction and Sale Hearing and (E) Approving Assumption and Assignment Procedures and
(II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and
Encumbrances and (B) Authorizing Assumption and Assignment of Executory Contracts and
Unexpired Leases with Notice of Opportunity for Hearing and Notice of Hearing [Doc. __] (the
“Motion”) 2 with the Bankruptcy Court seeking entry of orders, among other things,
(i) scheduling an auction for (the “Auction”), and a hearing to approve, the sale of the Debtors’
assets (the “Assets”), (ii) approving the sale of the Debtors’ assets free and clear of liens, claims,


1
    The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer
    identification numbers are: White Star Petroleum Holdings, LLC (0575) (“WSTR
    Holdings”), White Star Petroleum, LLC (0977) (“WSTR”), White Star Petroleum II, LLC
    (4347) (“WSTR II”), White Star Petroleum Operating, LLC (5387) (“WSTR Operating”) and
    WSP Finance Corporation (9152) (“WSP Finance” and together with WSTR Holdings,
    WSTR, WSTR II and WSTR Operating, the “Debtors”). The Debtors’ corporate
    headquarters is located at 301 N.W. 63rd Street, Suite 600, Oklahoma City, OK 73116.
2
   All capitalized terms used but otherwise not defined herein shall have the meanings set forth
   in the Motion.
{S516602;}

SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 30 of 39




interests and encumbrances and (iii) authorizing the assumption and assignment of executory
contracts and unexpired leases.

                PLEASE TAKE FURTHER NOTICE that on __________, 2019, the
Bankruptcy Court entered an order (the “Bid Procedures Order”) approving certain Bid
Procedures (the “Bid Procedures”) attached as Exhibit 1 to the Bid Procedures Order, which
establish the key dates and times related to the Sale and the Auction. All interested bidders
should carefully read the Bid Procedures Order and the Bid Procedures in their entirety. 3

      CONTACT PERSONS FOR PARTIES INTERESTED IN SUBMITTING A BID

               The Bid Procedures set forth requirements for submitting a Qualified Bid, and any
person interested in making an offer to purchase the Assets must comply strictly with the Bid
Procedures. Only Qualified Bids will be considered by the Debtors, in accordance with the Bid
Procedures.

                 Any interested bidder should contact, as soon as practical:

                                  Guggenheim Securities, LLC
                                       330 Madison Avenue
                                      New York, NY 10017
                       Attn: Morgan Suckow, Ajay Bijoor and Jeremy Griggs
                                      Phone: (212) 378-2874
                                          (713) 300-1337
                        Email: Morgan.Suckow@guggenheimpartners.com
                                Ajay.Bijoor@guggenheimpartners.com
                             Jeremy.Griggs@guggenheimpartners.com

                           IMPORTANT DATES AND DEADLINES 4

1.       Bid Deadlines. In order to be a Qualified Bidder, Potential Bidders must submit a non-
         binding indication of interest (a “Preliminary Bid”) not later than 12:00 p.m. (Central
         Daylight Time) on July 17, 2019 (the “Preliminary Bid Deadline”). In order to
         participate in the Auction, a Potential Bidder shall deliver the Required Bid Documents in
         electronic format so as to be received not later than 12:00 p.m. (Central Daylight Time)
         on August 20, 2019 (the “Bid Deadline”), to Guggenheim Securities; provided that, after
         consultation with the Consulting Professionals, the Debtors may extend the Preliminary
         Bid Deadline and the Bid Deadline without further order of the Bankruptcy Court. If the
         Debtors extend the Preliminary Bid Deadline or the Bid Deadline, the Debtors will
         promptly notify all Potential Bidders.


3
     To the extent of any inconsistencies between the Bid Procedures and the summary
     descriptions of the Bid Procedures in this notice, the Bid Procedures shall control in all
     respects.
4
   The following dates and deadlines may be extended by the Debtors or the Court pursuant to
   the terms of the Bid Procedures and the Bid Procedures Order.
{S516602;}                                   -2-

SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 31 of 39




2.       Sale Objections Deadline. Objections to the proposed sale of the above-described
         property must be filed and served not less than seven (7) days before the date set for the
         proposed action (the “Sale Objection Deadline”). If no objection is timely filed or
         served, the proposed action may be taken without further notice or hearing.

3.       Auction. In the event that the Debtors timely receive two or more Qualified Bids with
         respect to the Assets, the Debtors shall conduct one or more auctions (the “Auction”)
         with respect to such Asset(s). The Auction shall be in accordance with the Bid
         Procedures and upon notice to all Qualified Bidders who have submitted Qualified Bids.
         The Auction, if held, shall be conducted on August 27, 2019 at __:__ _.m., at a location
         as designated by the Debtors in a notice filed on the docket of the Court and published on
         the Debtors’ case information website (located at http://www.kccllc.net/whitestar).

4.       Sale Hearing. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held
         before the Court on ________, 2019 at __:__ _.m. (Central Daylight Time), or such
         other date as determined by the Debtors, at 215 Dean A. McGee Avenue, Oklahoma City,
         Oklahoma 73102. The Sale Hearing may be accelerated or adjourned by the Debtors by
         an announcement of the adjourned date at a hearing before the Bankruptcy Court or by
         filing a notice on the Bankruptcy Court’s docket. If the Debtors do not receive any
         Qualified Bids, the Debtors will report the same to the Bankruptcy Court at the Sale
         Hearing. At the Sale Hearing, the Debtors will seek approval of the offer or offers
         constituting the Successful Bid(s) and, at the Debtors’ election, the offer or offers
         constituting the Alternate Bid(s).

                PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Procedures
Order, the Debtors are, at any time after the Preliminary Bid Deadline and prior to the Auction,
authorized to designate one or more Qualified Bids as a stalking horse bid (each, a “Stalking
Horse Bid”) and execute an asset purchase agreement with the applicable stalking horse bidder
(each, a “Stalking Horse Bidder”). No bid may be a Stalking Horse Bid if it does not constitute a
Qualified Bid. A Potential Bidder must deliver the Required Bid Documents in electronic format
so as to be received not later than 12:00 p.m. (Central Daylight Time) on July 17, 2019 (the “Bid
Deadline”) for a bid to be a Qualified Bid.

                PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to, in
their reasonable business judgment, modify the Bid Procedures at any time, including, without
limitation, to extend deadlines and proposed dates set forth therein, including extending the Bid
Deadline, modifying the date of the Auction, and adjourning and/or rescheduling the Sale
Hearing. This Notice is subject to the fuller terms and conditions set forth in the Bid Procedures
Order and the Bid Procedures.

               PLEASE TAKE FURTHER NOTICE that the Assets are to be sold free and
clear of any and all liens, claims, encumbrances and other interests pursuant to section 363(f) of
the Bankruptcy Code.

                PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to
the relief requested in the Motion (other than relief granted by the Bid Procedures Order) must be
filed electronically with the Court on the docket of In re White Star Petroleum Holdings, LLC, et
{S516602;}                                       -3-

SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 32 of 39




al., Case No. 12521-JDL and be required to be served upon each of the following: (a) the
Honorable Janice D. Loyd, United States Bankruptcy Judge; (b) the Office of the United States
Trustee for the Western District of Oklahoma; (c) proposed counsel to the Debtors; (d) counsel
to the agent of the Debtors’ prepetition first lien lenders; (e) counsel to the Debtors’ prepetition
second lien lender; (f) counsel to the DIP Agent; (g) counsel to the Committee; (h) all parties
requesting notice in these chapter 11 cases pursuant to Bankruptcy Rule 2002; and (i) any party
that has appeared in the involuntary proceeding pending against White Star Petroleum LLC
(collectively, the “Objection Notice Parties”), so as to be actually received no later than Sale
Objection Deadline.

                PLEASE TAKE FURTHER NOTICE that only those responses or objections
that are timely filed, served and received will be considered at the Sale Hearing. Any party
failing to timely file and serve an objection to the Sale on or before the Sale Objection
Deadline in accordance with the Bid Procedures Order and this Notice shall be forever
barred from asserting any objection to the Sale, including with respect to the transfer of
the assets free and clear of all liens, claims, encumbrances and other interests.

               PLEASE TAKE FURTHER NOTICE that this Notice is subject to the fuller
terms and conditions of the Motion and the Bid Procedures Order, with such Bid Procedures
Order controlling in the event of any conflict, and the Debtors encourage parties-in-interest to
review such documents in their entirety. Copies of the Motion, the Bid Procedures and the Bid
Procedures Order, as well as all related exhibits, including all other documents filed with the
Court, are available (i) from the website of the Debtors’ proposed claims and noticing agent,
Kurtzman Carson Consultants LLC (“KCC”), at http://www.kccllc.net/whitestar and (ii) on the
Court’s electronic docket for the Debtors’ chapter 11 cases at https://www.okwb.uscourts.gov (a
PACER login and password are required and can be obtained through the PACER Service Center
at www.pacer.psc.uscourts.gov). In addition, copies of the Motion may be requested from KCC
at (866) 967-0670 (U.S./Canada) or (310) 751-2670 (International).




{S516602;}                                      -4-

SC1:4964143.1
                Case: 19-12521   Doc: 290   Filed: 07/12/19     Page: 33 of 39




Dated: _____, 2019                                ___________________
Oklahoma City, Oklahoma                           John D. Dale, OBA No. 19787
                                                  GABLEGOTWALS
                                                  1100 ONEOK Plaza
                                                  100 West 5th Street
                                                  Tulsa, Oklahoma 74103-4217
                                                  Telephone: (918) 595-4800
                                                  Fax: (918) 595-4990
                                                  Email: jdale@gablelaw.com

                                                  -and-

                                                  ______________________
                                                  Craig M. Regens, OBA No. 22894
                                                  GABLEGOTWALS
                                                  One Leadership Square
                                                  211 North Robinson
                                                  Oklahoma City, Oklahoma 73102
                                                  Telephone: (405) 568-3313
                                                  Facsimile: (405) 235-2875
                                                  cregens@gablelaw.com

                                                  -and-

                                                  Andrew G. Dietderich, NY Bar 2850584
                                                  Brian D. Glueckstein, NY Bar 4227005
                                                  Alexa J. Kranzley, NY Bar 4707386
                                                  SULLIVAN & CROMWELL LLP
                                                  125 Broad Street
                                                  New York, New York 10004
                                                  Telephone:    (212) 558-4000
                                                  Facsimile:    (212) 558-3588
                                                  dietdericha@sullcrom.com
                                                  gluecksteinb@sullcrom.com
                                                  kranzleya@sullcrom.com

                                                  Co-Counsel to White Star




{S516602;}                                  -5-

SC1:4964143.1
                Case: 19-12521   Doc: 290   Filed: 07/12/19      Page: 34 of 39




                                       EXHIBIT 3

                             Form of Initial Assignment Notice




{S516602;}

SC1:4964143.1
                Case: 19-12521      Doc: 290      Filed: 07/12/19      Page: 35 of 39




               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA
____________________________________________ x
                                             :
In re                                        :                    Chapter 11
                                             :
WHITE STAR PETROLEUM HOLDINGS, LLC,          :                    Case No. 19-12521-JDL
et al., 1                                    :
                                             :                    Jointly Administered
                             Debtors.        :
____________________________________________ x

    NOTICE OF ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS OR
                   UNEXPIRED LEASES AND CURE AMOUNT

                You are receiving this Notice of Assumption and Assignment of Executory
Contracts or Unexpired Leases and Cure Amount (this “Notice of Assumption and
Assignment”) because you may be a counterparty to an executory contract or unexpired
lease with White Star Petroleum Holdings, LLC or one or more of its affiliated debtors
(collectively, the “Debtors”). Please read this notice carefully as your rights may be
affected by the transactions described herein.

                PLEASE TAKE NOTICE that on May 28, 2019, each of the Debtors filed a
voluntary petition for relief under of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Western District of
Oklahoma (the “Bankruptcy Court”).

               PLEASE TAKE FURTHER NOTICE that on June 21, 2019, the Debtors filed
the Debtors’ Restated Motion for Entry of Orders (I)(A) Approving Bid Procedures for Sale of
Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and
Hearing to Approve, Sale of Debtors’ Assets, (D) Approving Form and Manner of Notices of
Sale, Auction and Sale Hearing and (E) Approving Assumption and Assignment Procedures and
(II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and
Encumbrances and (B) Authorizing Assumption and Assignment of Executory Contracts and
Unexpired Leases with Notice of Opportunity for Hearing and Notice of Hearing [Doc. __] (the




1
     The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer
     identification numbers are: White Star Petroleum Holdings, LLC (0575) (“WSTR
     Holdings”), White Star Petroleum, LLC (0977) (“WSTR”), White Star Petroleum II, LLC
     (4347) (“WSTR II”), White Star Petroleum Operating, LLC (5387) (“WSTR Operating”) and
     WSP Finance Corporation (9152) (“WSP Finance” and together with WSTR Holdings,
     WSTR, WSTR II and WSTR Operating, the “Debtors”). The Debtors’ corporate
     headquarters is located at 301 N.W. 63rd Street, Suite 600, Oklahoma City, OK 73116.
{S516602;}

SC1:4964143.1
                Case: 19-12521     Doc: 290     Filed: 07/12/19      Page: 36 of 39




“Motion”) 2 with the Bankruptcy Court seeking entry of orders, among other things, (i) approving
bid procedures for the sale of the Debtors’ assets (the “Sale”), (ii) approving stalking horse bid
protections, (iii) scheduling an auction for (the “Auction”), and a hearing to approve, the sale of
the Debtors’ assets, (iv) approving the form and manner of notices of sale, auction and sale
hearing, (v) approving assumption and assignment procedures (the “Assumption and Assignment
Procedures”), (vi) approving the sale of the Debtors’ assets free and clear of liens, claims,
interests and encumbrances and (vii) authorizing the assumption and assignment of executory
contracts and unexpired leases.

               PLEASE TAKE FURTHER NOTICE that on May 28, 2019, the Bankruptcy
Court entered an order (the “Bid Procedures Order”) approving certain Bid Procedures (the “Bid
Procedures”) attached as Exhibit 1 to the Bid Procedures Order, which establish the key dates
and times related to the Sale and the Auction.

                   PLEASE TAKE FURTHER NOTICE that, upon closing of the Sale, the
Debtors intend to assume and assign to the Successful Bidder(s) certain executory contracts and
unexpired leases (the “Assumed Contracts”). A list (the “Executory Contract List”)
(i) identifying each Assumed Contract applicable to each counterparty (a “Counterparty”) and
(ii) setting forth the proposed amount (the “Cure Amount”) necessary to cure any default under
the relevant Assumed Contract pursuant to section 365 of the Bankruptcy Code is attached
hereto.

          YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
IDENTIFIED AS A COUNTERPARTY TO A POTENTIAL ASSUMED CONTRACT.

          IF YOU AGREE WITH THE ASSUMPTION AND ASSIGNMENT OF
YOUR CONTRACT(S) AND THE PROPOSED CURE AMOUNT(S) LISTED IN
EXECUTORY CONTRACT LIST WITH RESPECT TO YOUR CONTRACT(S), YOU
ARE NOT REQUIRED TO TAKE ANY FURTHER ACTION.

         IF YOU DISAGREE WITH THE ASSUMPTION AND ASSIGNMENT OF
YOUR CONTRACT(S) OR THE PROPOSED CURE AMOUNT(S) LISTED IN
EXECUTORY CONTRACT LIST WITH RESPECT TO YOUR CONTRACT(S), YOU
MAY OBJECT TO THE ASSUMPTION AND ASSIGNMENT OR THE PROPOSED
CURE AMOUNT.

               PLEASE TAKE FURTHER NOTICE that service of this Notice of Assumption
and Assignment does not constitute an admission that an Assumed Contract is an executory
contract or unexpired lease of real property, or confirm that the Debtors are required to assume
and assign such Assumed Contract.

              PLEASE TAKE FURTHER NOTICE that pursuant to the Assumption and
Assignment Procedures, objections (the “Contract Objections”), if any, to (a) the proposed Cure
Amount, (b) the proposed assumption and assignment of the Assumed Debtor Contracts, (c) the

2
    All capitalized terms used but otherwise not defined herein shall have the meanings set forth
    in the Motion.

{S516602;}                                     -2-
SC1:4964143.1
                Case: 19-12521    Doc: 290      Filed: 07/12/19     Page: 37 of 39




adequate assurance of future performance or (d) whether applicable law excuses a Counterparty
from accepting performance by, or rendering performance to, the Successful Bidder(s) must
(i) be in writing; (ii) state with specificity the nature of such objection and, if disputed, the
alleged Cure Amount and any and all defaults that must be cured or satisfied in order for such
Assumed Debtor Contract to be assumed and assigned (with appropriate documentation in
support thereof); (iii) comply with the terms of these Assumption and Assignment Procedures,
the Bankruptcy Rules and the Local Bankruptcy Rules; and (iv) be filed with the Court and
properly served on the Objection Notice Parties.

               PLEASE TAKE FURTHER NOTICE that if no objections are received by the
applicable Contract Objection Deadline with respect to an Assumed Contract, the assumption
and assignment of such Assumed Contract shall be deemed authorized and the proposed Cure
Amount shall be binding on the applicable Counterparty for all purposes and will constitute a
final determination of the total Cure Amount required to be paid in connection with the
assumption and assignment of such contract. The Debtors may then submit to the Court a form
of order (an “Approval Order”) authorizing the assumption and assignment of such Assumed
Debtor Contract. Upon entry of an Approval Order with respect to the assumption and
assignment of an Assumed Debtor Contract, any and all previously filed Contract Objections
with respect thereto shall be deemed resolved.

               PLEASE TAKE FURTHER NOTICE that if a Contract Objection is timely
filed and properly served in accordance with the Assumption and Assignment Procedures, the
Debtors and the Counterparty shall meet and confer in good faith to attempt to resolve any such
objection without Court intervention (the “Resolution Procedures”). If the parties determine that
the Contract Objection cannot be resolved in a timely manner without judicial intervention, the
Court shall make all necessary determinations relating to such Contract Objection at the
applicable Contract Hearing (as defined below).

                PLEASE TAKE FURTHER NOTICE that a hearing with respect to Contract
Objections to this Notice of Assumption and Assignment shall be held at the Sale Hearing or at
such other earlier or later date prior to the closing of the Sale as the Court may designate (the
“Initial Contract Hearing”). Hearings with respect to Contract Objections to any Further
Assignment Notices may be held on such dates as this Court may designate (each an “Additional
Contract Hearing,” and together with the Initial Contract Hearing, each a “Contract Hearing”).
Any Assumed Debtor Contract that is the subject of a Contract Objection with respect solely to
the amount of the Cure Amount may be assumed and assigned prior to the resolution of such
objection. If the Court determines at such a hearing that a particular Assumed Debtor Contract
cannot be assumed and assigned for any reason, then such Assumed Debtor Contract shall no
longer be considered an Assumed Debtor Contract.

              PLEASE TAKE FURTHER NOTICE that any Counterparty to an Assumed
Debtor Contract who fails to timely file and properly serve a Contract Objection in
accordance with the Assumption and Assignment Procedures (i) will be deemed to have
forever waived and released any Contract Objection and consented to the assumption and
assignment of such Assumed Contract on the terms set forth in this Notice of Assumption
and Assignment, subject to occurrence of the closing of the Sale, and (ii) will be barred and
estopped forever from asserting or claiming against the Debtors or the Successful Bidder(s)

{S516602;}                                     -3-
SC1:4964143.1
                Case: 19-12521   Doc: 290      Filed: 07/12/19    Page: 38 of 39




that any additional amounts are due or defaults exist, or conditions to assignment must be
satisfied, under such Assumed Contract.

               PLEASE TAKE FURTHER NOTICE that this Notice is subject to the fuller
terms and conditions of the Motion and the Bid Procedures Order, with such Bid Procedures
Order controlling in the event of any conflict, and the Debtors encourage parties-in-interest to
review such documents in their entirety. Copies of the Motion, the Bid Procedures and the Bid
Procedures Order, as well as all related exhibits, including all other documents filed with the
Court, are available (i) from the website of the Debtors’ proposed claims and noticing agent,
Kurtzman Carson Consultants LLC (“KCC”), at http://www.kccllc.net/whitestar and (ii) on the
Court’s electronic docket for the Debtors’ chapter 11 cases at https://www.okwb.uscourts.gov (a
PACER login and password are required and can be obtained through the PACER Service Center
at www.pacer.psc.uscourts.gov). In addition, copies of the Motion may be requested from KCC
at (866) 967-0670 (U.S./Canada) or (310) 751-2670 (International).




{S516602;}                                   -4-
SC1:4964143.1
                Case: 19-12521   Doc: 290   Filed: 07/12/19   Page: 39 of 39




Dated: _____, 2019                              ___________________
Oklahoma City, Oklahoma                         John D. Dale, OBA No. 19787
                                                GABLEGOTWALS
                                                1100 ONEOK Plaza
                                                100 West 5th Street
                                                Tulsa, Oklahoma 74103-4217
                                                Telephone: (918) 595-4800
                                                Fax: (918) 595-4990
                                                Email: jdale@gablelaw.com

                                                -and-

                                                ______________________
                                                Craig M. Regens, OBA No. 22894
                                                GABLEGOTWALS
                                                One Leadership Square
                                                211 North Robinson
                                                Oklahoma City, Oklahoma 73102
                                                Telephone: (405) 568-3313
                                                Facsimile: (405) 235-2875
                                                cregens@gablelaw.com

                                                -and-

                                                Andrew G. Dietderich, NY Bar 2850584
                                                Brian D. Glueckstein, NY Bar 4227005
                                                Alexa J. Kranzley, NY Bar 4707386
                                                SULLIVAN & CROMWELL LLP
                                                125 Broad Street
                                                New York, New York 10004
                                                Telephone:    (212) 558-4000
                                                Facsimile:    (212) 558-3588
                                                dietdericha@sullcrom.com
                                                gluecksteinb@sullcrom.com
                                                kranzleya@sullcrom.com

                                                Co-Counsel to White Star




{S516602;}

SC1:4964143.1
